UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Registration Statement on Form S-8 Under the Securities Act of 1933 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Nevada 88-0326480 (State of Incorporation) (IRS Employer Identification Number) 601 Cien Street, Suite 235, Kemah TX (Address of Principal Executive Offices) (Zip Code) 2010 Employee Benefit Plan (Full title of the plan) Daniel Dror, 601 Cien Street, Suite 235, Kemah TX 77565 ( 281) 334-9479 (Name, address and telephone number of agent for service) Approximate Date of Commencement of Proposed Sales under the Plan: As soon as practicable after this Registration Statement becomes effective Total Number of Pages: Exhibit Index begins on sequentially numbered page: 3 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting companyx Calculation of Registration Fee Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock par value $.001 $ $ (1) Securities being registered consist of common stock issuable to employees under the 2010 Employee Benefit Plan. The plan qualifies as an employee benefit plan as defined under Rule 405 of Regulation C. (2) Pursuant to Rule 457(c), the registration fee is calculated on the basis of theaverage bid and asked price of the Registrant's common stock on the OTCQB marketplace, quoted by Pink OTC Markets on August 16, 2010. PART I INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 1. PLAN INFORMATION The document(s) containing the information specified in Part I will be sent or given to participants in the Plan as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the “Securities Act”). Such documents are not being filed with the Securities and Exchange Commission (the “Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 of the Securities Act. Such documents and the documents incorporated by reference in this Registration Statement pursuant to Item3 of Part II hereof, taken together, constitute a prospectus that meets the requirements of Section10(a) of the Securities Act. ITEM 2. REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION The employees participating in the 2010 Employee Benefit Plan shall be provided a written statement notifying them that upon written or oral request they will be provided, without charge, (i) the documents incorporated by reference in Item 3 of Part II of the registration statement, and (ii) other documents required to be delivered pursuant to Rule 428(b). The statement will inform the participants that these documents are incorporated by reference in the Section 10(a) prospectus directed in writing or orally to the Registrant's CEO or corporate secretary at 601 Cien Street, Suite 235, Kemah, TX 77565, telephone number (281) 334-9479. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE By this reference, the following documents filed by the Registrant with the Securities and Exchange Commission (the "Commission") are incorporated into and made a part of this Registration Statement: - Registrant's Quarterly Reports on Form 10-Q for the quarter ended March 31, 2010 and June 30, 2010 as filed with the Commission; - Registrant's Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed with the Commission; - Registrant's Definitive Proxy Statement on Schedule 14A dated May 27, 2010, as filed with the Commission; and - The description of the Registrant's Common Stock is set forth in the Registrant's Form 8-A12b, as filed with the Commission on August 2, 2007. All documents filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), subsequent to the date of this Registration Statement and prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered hereby have been sold or which deregisters all securities remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. ITEM 4. DESCRIPTION OF SECURITIES The Registrant's common stock is registered under Section 12(b) of the Exchange Act. ITEM 5. INTERESTS OF NAMED EXPERTS AND COUNSEL None. ITEM 6. INDEMNIFICATION OF DIRECTORS AND OFFICERS Section 78.037 of the Nevada Revised Statutes, or “NRS,” allows a corporation, through its articles of incorporation, to limit or eliminate the personal liability of directors and officers to the corporation and its shareholders for damages for breach of fiduciary duty and the Registrant has adopted such a provision of its articles of incorporation. However, this provision excludes any limitation on liability for:  acts or omissions which involve intentional misconduct, fraud or a knowing violation of law; or  the payment of distributions in violation of Section 78.300 of the NRS. Section 78.7502 of the NRS permits a corporation to indemnify any agent of the corporation who was or is a party or is threatened to be made a party to any proceeding (other than an action by or in the right of the corporation), against expenses, judgments, fines, settlements, and other amounts incurred in connection with the proceeding.
